—Order, Family Court, New York County (George Jurow, J.), entered July 15, 1993, terminating respondent’s parental rights upon a finding of mental illness, unanimously affirmed, without costs.
The hospital records and credited testimony of petitioners’ psychiatrist regarding the manifestations of respondent’s mental illness and his repeated confinements and incarcerations provided clear and convincing evidence that respondent is mentally ill within the meaning of Social Services Law § 384-b (6) (a). The expert testimony on behalf of both respondent and petitioners agreed that respondent has a chronic undifferentiated form of schizophrenia or a schizoaffective disorder, episodes of which most likely will recur in the future. There also is no dispute that he presently is incapable of maintaining custody of the child who is now 11 years old, and has been in foster care since age 6. Accordingly, the Family Court properly determined that there was clear and convincing evidence that respondent was "presently and for the foreseeable future unable, by reason of mental illness * * * to provide proper and adequate care for a child” within the meaning of Social Services Law § 384-b (4) (c). Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.